303 S.W.3d 631 (2010)
STATE of Missouri, Respondent,
v.
Charles GLADNEY, Appellant.
No. ED 92515.
Missouri Court of Appeals, Eastern District, Division Three.
February 23, 2010.
Raymund J. Capelovitch, Clayton, MO, for Appellant.
*632 Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Charles Gladney appeals the judgment entered upon a jury verdict convicting him of robbery in the first degree and armed criminal action. We find that the trial court did not abuse its discretion in denying Gladney's request for a mistrial. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 30.25(b).